Curia.

In Wheeler v. Lampman, (14 John. 481,) it was decided, that the constable must state the manner and time of the service, and both are required by the statute. (1 R. L. 388, s. 2.) The time is material, that it may appear whether the service was made six days before the return day; but there is no dispute about the sufficiency of the return under consideration, in this respect. The manner is *419state very briefly—“ personally.” This mode is, we think, justified by the act, which, in the section cited, recognizes a summons served by reading it to the defendant, &c., as personally served.
Judgment affirmed.